FILED
                            NOT FOR PUBLICATION                             AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

MIMI L. CAMPBELL,                              No. 11-55714

              Plaintiff - Appellant,           D.C. No. 5:06-cv-00594-DMG-
                                               VBK
  v.

CHUCK HAGEL *, Secretary                       MEMORANDUM **
Department of Defense (Defense
Contract Audit Agency),

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                             Submitted July 24, 2013 ***

Before:      ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Mimi L. Campbell appeals pro se from the district court’s summary

judgment in her employment discrimination action alleging violations of Title VII

       *
             Chuck Hagel is substituted for his predecessor, Robert M. Gates, as
Secretary of the Department of Defense, pursuant to Fed. R. App. P. 43(c)(2).
       **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and breach of a settlement agreement. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Munoz v. Mabus, 630 F.3d 856, 860 (9th Cir. 2010).

We affirm in part, vacate in part, and remand.

      The district court properly granted summary judgment on Campbell’s

discrimination and retaliation claims arising from events occurring before

October 8, 2003, because those claims are waived by the settlement agreement.

See Stroman v. W. Coast Grocery Co., 884 F.2d 458, 461-63 (9th Cir. 1989) (a

settlement agreement may waive Title VII claims if the waiver is voluntary,

deliberate, and informed).

      The district court properly granted summary judgment on Campbell’s

discrimination claims arising from events occurring after October 8, 2003, because

Campbell failed to raise a genuine dispute of material fact as to whether similarly

situated individuals outside her protected class were treated more favorably, or

whether defendant acted with discriminatory intent. See Vasquez v. County of Los

Angeles, 349 F.3d 634, 640 & n.5 (9th Cir. 2004) (describing the elements of a

prima facie discrimination claim under Title VII).

      The district court properly granted summary judgment on Campbell’s

retaliation claims arising from events occurring after October 8, 2003, because

Campbell failed to raise a genuine dispute of material fact as to whether her filing


                                          2                                    11-55714
of a complaint caused any adverse employment action. See Univ. of Tex. Sw. Med.

Ctr. v. Nassar, 133 S. Ct. 2517, 2534 (2013) (to establish a prima facie retaliation

claim under Title VII, an employee “must establish that his or her protected

activity was a but-for cause of the alleged adverse action by the employer”).

      The district court lacked jurisdiction over Campbell’s claim that a federal

agency breached the settlement agreement. See Munoz, 630 F.3d at 861-64

(Congress’s waiver of sovereign immunity under Title VII does not extend to suits

to enforce settlement agreements or confer the power to adjudicate such claims on

the district court). We therefore vacate the district court’s entry of summary

judgment on this claim and remand with instructions to dismiss without prejudice.

      Each party shall bear its own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          3                                      11-55714